FILED
                             NOT FOR PUBLICATION                            AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY ALLEN WILLIAMS,                          No. 08-56381

               Plaintiff - Appellant,            D.C. No. 2:03-cv-07394-GHK-
                                                 MLG
  v.

R. BELTRAN; et al.,                              MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Jeffrey Allen Williams, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his action for money damages under the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a judgment on the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pleadings and an order of dismissal under Rules 12(c) and 12(b)(6), respectively,

of the Federal Rules of Civil Procedure. Berg v. Popham, 412 F.3d 1122, 1125

(9th Cir. 2005). We affirm.

      The district court properly dismissed Williams’s action alleging that in 2003

prison officials improperly required that he shave his beard, in contravention of the

tenets of his Muslim faith. Defendants in their official capacities were immune

from suit because California did not waive its Eleventh Amendment immunity to

suit for money damages under RLUIPA. See Sossamon v. Texas, __ U.S. __, 131

S. Ct. 1651, 1663 (2011); Holley v. Cal. Dep’t of Corr., 599 F.3d 1108, 1114 (9th

Cir. 2010). Defendants in their individual capacities were entitled to qualified

immunity from suit because it was not clearly established at the time of the alleged

conduct that it violated RLUIPA. See Warsoldier v. Woodford, 418 F.3d 989, 997

n.7 (9th Cir. 2005) (“There exists little Ninth Circuit authority construing

RLUIPA.”).

      AFFIRMED.




                                           2                                   08-56381